Case 8:20-cv-01101-WFJ-AAS Document 40 Filed 07/14/20 Page 1 of 2 PageID 380




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA



-------------------------------------------------------X

ST. FRANCIS HOLDINGS, LLC                                         Case No. 8:20-cv-01101-WFJ-AAS
and FRANCIS J. AVERILL, M.D.,

         Plaintiffs,
v.

CYNOSURE, INC. n/k/a CYNOSURE, LLC,
PAWNEE LEASING CORPORATION, MMP
CAPITAL, INC., and AMUR EQUIPMENT
FINANCE, INC.,

         Defendants.
-------------------------------------------------------X

                     RULE 7.1 DISCLOSURE STATEMENT ON BEHALF OF
                             AMUR EQUIPMENT FINANCE, INC.

         Pursuant to Fed. R. Civ. P. 7.1 and Local Rule 3.01, Defendant, Amur Equipment Finance,

Inc. (“Amur”), by and through its undersigned counsel, states that Amur has no parent corporation

and there is no publically held corporation that owns ten percent or more of Amur.

Dated: July 14, 2020.

                                                           Respectfully submitted,


                                                           Simon Attorneys & Counselors, LLC
                                                           Attorneys for Defendant
                                                           Amur Equipment Finance, Inc.
                                                           E-mail: aaragona@simonattys.com
                                                           1036 Grove Park Cir.
                                                           Boynton Beach, FL 33436
                                                           561-649-1790
                                                           By:_/s/ Anthony J. Aragona, III_
                                                               Anthony Aragona
                                                               FL Bar No. 36676
Case 8:20-cv-01101-WFJ-AAS Document 40 Filed 07/14/20 Page 2 of 2 PageID 381




                                 CERTIFICATE OF SERVICE
I certify that on July 14, 2020, I electronically filed the foregoing with the Clerk of the Court by
using the CM/ECF system, which will send a notice of electronic filing to counsel of record.


                                               /s/ Anthony J. Aragona
                                               Attorney




                                                  2
